DISSENTING- OPINION OE
JUDGES TURNEY AND SNEED.
The office of Clerk and Master of the Chancery Court is ministerial and not judicial. The Master can only carry out, and not pronounce decrees. If by decree he is ordered to do a thing, as for instance to sell land after advertising as required by law, he must pursue the directions, and when he reports that he has done, so without a statement of the manner in which he did it, he states a legal conclusion, and if his report shall be excepted to because he did not legally advertise, then it is the duty of the Court to require him to produce the advertisement or account for their absence, and show aliunde the facts of the advertisement, that the Court may be enabled to determine from the facts whether the advertisement was regular and according to law.
The report is merely an affirmative statement that the Master has performed certain acts to which parties in interest may tender an issue by exceptions, putting upon party claiming under the report, or insisting upon ' its correctness, the onus of proving the affirmative to the legal satisfaction of the Court. If the *417hold that the excepting party must make good his negative, we may impose npon him an impossibility, as he might examine all the competent witnesses in a community, and be able to show only that they did not know of the advertisement. On the other hand, if the Master must prove his affirmance, he must only produce papers, the possession of which he is supposed to have.
The example of a motion against a sheriff for a failure to return an execution, in which the burden of proof is upon the party making the motion, is, it occurs to me, not applicable, as in such case the motion involves the affirmation that the execution had been '’issued and come to the hands of the sheriff, and was by him retained, all of which are matters of record in the Court from which the execution should issue, or rather are matters of which to keep a docket it is made the duty of the Clerk of the Court. This docket contains the evidences of the official conduct of the sheriff, and is in the custody of an officer different from the sheriff, appointed by law for the purpose.
The charge of a failure to return is a charge of having received and of still retaining beyond the time prescribed, a distinct affirmation in every particular. The Clerk, and not the sheriff, is the custodian of the execution after its return, if the time for the return has elapsed, and it is not with the Clerk or has not been returned to him, this is affirmative proof that the sheriff wrongfully retains or *418fails to return. The mere description of an action by negative words does not necessarily make the proof supporting it negative.